Dear Mr. Morse:
You ask this office to advise whether you may hold the elected office of constable and retain employment with the parish as road supervisor.
The pertinent statutory provision in this matter is LSA R.S. 42:63(D) which states in applicable part:
  "D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office.
The political subdivision of a constable is the ward from which he is elected. See R.S. 13:2583(B). The law does not prohibit a local elected ward official from holding full-time employment in a separate political subdivision in which he serves as an elected officer. He is barred only from holding another employment or office in the political subdivision from which he is elected. LSA R.S. 42:63(9) defines "political subdivision" as follows:
  (9) "Political subdivision" means a parish, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions. In addition for the purposes of this Part., mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions.
Your employment with the parish constitutes employment in a separate political subdivision. It is our opinion that you may serve as constable and continue in your employment as road supervisor without violating the dual officeholding law.
Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams